Citation Nr: 0201453	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  95-05 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from August 1945 to March 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
May 1994 rating determination by the Roanoke, Virginia, 
Regional Office (RO).  This case was previously before the 
Board in March 1999 and remanded for additional development 
and adjudication.


FINDING OF FACT

The veteran has severe sinusitis manifested by weekly 
headaches, which require treatment with Vancenase nasal spray 
and Tylenol, but has not required surgery.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.97, Code 6513 (1996 & 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was originally awarded service connection for 
sinusitis by a rating action issued in June 1947.  This 
disorder was assigned a noncompensable disability evaluation 
at that time.  The current 30 percent evaluation was assigned 
by a rating action in October 1997, effective April 2, 1993; 
and subsequently, appellant continued his appeal for an 
evaluation in excess of 30 percent.

VA outpatient treatment records dated from 1992 to 1997 show 
ongoing treatment for facial swelling and headaches 
attributed to sinusitis.

At a RO hearing in March 1997, the veteran testified that the 
symptoms associated with sinusitis include daily headaches, 
blackouts, facial swelling, and drainage.  He testified that 
he treats the symptoms with a nasal spray and Tylenol.  The 
veteran also testified that many times the headaches are 
incapacitating.  He did not allege any previous or planned 
sinus surgery.  

Additional VA outpatient treatment records dated from 1988 to 
1999 include a July 1994 X-ray report of the sinuses which 
shows thickening mucosa of the left maxillary antrum 
compatible with chronic inflammatory disease.  A CT scan in 
December 1994 showed minimal mucosal thickening within the 
ethmoid sinuses bilaterally.  The most recent entries dated 
in March and June of 1998 show that the veteran was evaluated 
for daily sinusitis headaches in the morning and flakiness in 
the nose for which he used a nasal spray.  Of significance is 
the fact that subsequently the veteran's sinusitis and 
resultant headaches were improved since the initiation of 
Beclomethasone.  

On VA examination in September 1999, the veteran complained 
of severe headaches at least once a week.  He did not provide 
a history of any previous or planned sinus surgery.  There 
was no evidence of interference with breathing, purulent 
discharge, dyspnea or nasal obstruction.  The veteran treated 
the symptoms with Vancenase nasal spray.  On examination 
there was no tenderness to palpation, but there was septal 
deviation and polypoid changes of the middle meatus on both 
sides.  A CT scan of the sinuses was ordered.  The diagnosis 
was probable chronic sinusitis, CT scan pending.  


Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case currently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  Although the RO did not readjudicate this case 
after the VCAA enactment, a review of the record reveals that 
all appropriate development has been accomplished.  All 
relevant facts have been properly developed.

The December 1994 statement of the case (SOC) and the October 
1997 and the October 2000 supplemental SOCs advised the 
veteran of the pertinent law and regulations as well as the 
basis denying an increased rating.  Also, by reciting the 
applicable law and regulations, notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  The veteran has 
been afforded a personal hearing, as well as a recent 
September 1999 VA examination, which includes relevant 
medical opinion.  With regard to the adequacy of the 
examination, the Board notes that the report of examination 
reflects that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examination, and offered an appropriate 
assessment and diagnosis.  The Board notes that at the time 
of said examination, the examiner ordered a CT scan, which 
was pending.  It appears from the examination report that the 
CT scan was ordered, at least in part, in response to the 
examination question "[f]or chronic sinusitis, indicate 
which sinuses are affected...."  Also, the diagnosis was 
"probable chronic sinusitis, CT pending", which suggests 
that the CT scan was for diagnostic purposes.  However, as 
will be explained in detail below, the record also shows that 
although the veteran suffers from a number of episodes of 
sinusitis yearly with resulting headaches, he has never 
undergone surgery for the correction of his sinus disability.  
A higher schedular evaluation depends on whether there are 
residuals of sinus surgery.  As such, the CT scan report is 
not relevant to the current appeal and therefore, it would be 
pointless to remand the veteran's claim in order to instruct 
the RO to obtain it.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).
Further, and also pursuant to the 1999 Board remand, the RO 
made reasonable efforts to collect any additional medical 
records identified by the veteran.  Although the VA 
examination was conducted in September 1999, there is no 
indication that more recent clinical records are available or 
that his sinus disorder is more disabling than that shown on 
said examination.  

Lastly, the veteran was advised in an October 5, 2000, letter 
that additional evidence could be submitted.  The veteran has 
not identified additional relevant evidence that has not 
already been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the veteran is not prejudiced 
by a lack of initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2001).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The present disability 
level is the primary concern and past medical reports do not 
take precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).

The Board notes that the VA schedular criteria for the 
evaluation of maxillary sinusitis were revised, effective 
October 7, 1996. The United States Court of Appeals for 
Veterans Claims (Court) has held that, where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria of 38 C.F.R. § 4.97, Code 6513 for the 
evaluation of maxillary sinusitis which were in effect prior 
to October 7, 1996, a 30 percent rating is assignable for 
severe symptomatology with frequently incapacitating 
recurrences, severe and recurring headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is assigned for postoperative maxillary sinusitis 
following radical surgery, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.

Under the criteria of 38 C.F.R. § 4.97, Code 6513 for the 
evaluation of maxillary sinusitis which became effective on 
and after to October 7, 1996, a 30 percent rating is 
assignable if there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is assigned for maxillary sinusitis following 
radical surgery with chronic osteomyelitis or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The veteran's weekly headaches, described as incapacitating, 
are an indication of a severe service-connected sinus 
disability.  As such, his sinus disability warrants the 30 
percent rating currently in effect whether the disorder is 
evaluated under either the current or previous rating 
criteria for the evaluation of sinusitis.  However the 
evidence indicates that the veteran's sinusitis has never 
reached the level of severity requiring surgery.  Moreover, 
there is no evidence of chronic osteomyelitis or that the 
veteran's sinusitis is productive of constant symptoms after 
repeated surgeries.  Since that is the case, an evaluation in 
excess of the current 30 percent rating is not warranted 
under either the criteria of 38 C.F.R. § 4.97, Code 6513 
which were in effect prior to October 7, 1996, or the 
criteria of 38 C.F.R. § 4.97, Code 6513 which became 
effective on and subsequent to that date.

The record shows that although the veteran suffers from a 
number of episodes of sinusitis yearly with resulting 
headaches, he has never undergone surgery for the correction 
of his sinus disability.  

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected sinusitis is more 
disabling than currently rated.  However, the veteran is not 
competent to testify as to matters requiring medical 
expertise.  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10 and related provisions, which relate to functional 
loss.  The 30 percent rating in effect for the sinus 
disability contemplates the associated functional limitation 
shown in this case.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the service-
connected sinus disability presents such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board finds that a preponderance of the evidence 
is against the claim for an increased rating for sinusitis 
and that the benefit-of-the-doubt rule does not apply, for 
the aforestated reasons.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

An increased rating for sinusitis is denied.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


